United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
___________

No. 02-2999
___________

Roger Manuel Brandao,                  *
                                       *
            Petitioner,                *
                                       *       Petition for Review of an
      v.                               *       Order of the Board of
                                       *       Immigration Appeals
John Ashcroft, Attorney General of the *             [UNPUBLISHED]
United States,                         *
                                       *
            Respondent.                *
                                       *
___________

No. 02-3342
___________

Roger Manuel Brandao,                     *
                                          *
             Petitioner - Appellant,      *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   District of North Dakota.
John Ashcroft, Attorney General;          *
James W. Ziglar, Commissioner of          *
Immigration and Naturalization            *
Service; Curtis Aljets, St. Paul District *
Director of the Immigration and           *
Naturalization Service; Brian Berg,       *
U.S. Marshal,                             *
                                          *
             Respondents - Appellees. *
                                   ___________

                             Submitted: November 20, 2003

                                  Filed: January 26, 2004
                                   ___________

Before MURPHY, LAY, and BRIGHT, Circuit Judges.
                           ___________

PER CURIAM.

      Roger Manuel Brandao, a native of Portugal, appeals the district court's1
dismissal of his 28 U.S.C. § 2241 petition for a writ of habeas corpus to prevent the
Immigration and Naturalization Service from reinstating his previous order of
deportation. Having carefully reviewed the record and the parties' submissions, we
conclude the district court correctly denied Brandao's petition. Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Richard Goldberg, Judge of the United States Court of
International Trade, sitting by designation.

                                         -2-